DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 11-13, 15, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt (5,455,388).
With regard to claim 1, Pratt teaches, as shown in figures 1-7: “An electrical power and/or electronic data unit (shown in figure 1) for mounting in a floor or work surface, said electrical power and/or electronic data unit comprising: a bezel A defining an outlet opening 14 and having a generally planar upper surface 12;
at least one electrical power outlet 20 or electronic data outlet positioned behind said bezel A and accessible through said outlet opening 14;


With regard to claim 2, Pratt teaches: “The electrical power and/or electronic data unit of claim 1”, as shown above.
Pratt also teaches, as shown in figures 1-7: “wherein said shutter is pivotably coupled to an underside of said main cover door B”.


Pratt also teaches, as shown in figures 1-7: “further comprising a latch 60 configured to releasably secure said main cover door B in the closed-door configuration”.

With regard to claim 5, Pratt teaches: “The electrical power and/or electronic data unit of claim 1”, as shown above.
Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “wherein said shutters are immobilized in either the open-shutter configuration or the closed- shutter configuration when said main cover door B is in said closed-door configuration”.

With regard to claim 6, Pratt teaches: “The electrical power and/or electronic data unit of claim 5”, as shown above.
Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “further comprising a detent (where shutters D and D’ are located in figure 7) at an underside of said main cover door B, said detent configured to releasably engage and retain said shutters in the open-shutter configuration when said main cover door B is open”.

With regard to claim 7, Pratt teaches: “The electrical power and/or electronic data unit of claim 1”, as shown above.
Pratt also teaches, as shown in figures 1-7: “wherein in the closed-shutter position a top surface of said shutters are co-planar with said upper surface of said main cover door B”.

With regard to claim 11, Pratt teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “An electrical power and/or electronic data unit (shown in figure 1) for mounting in a floor or work surface, said electrical power and/or electronic data unit comprising: a bezel A defining an outlet opening 14 and an upper surface 12;
at least one electrical power outlet 20 or electronic data outlet positioned behind said bezel A and accessible through said outlet opening 14;
a main cover door B coupled to said bezel A and positionable between an open-door configuration (when 60 are unlatched and B is rotated away from A in figure 2) in which said at least one outlet 20 is exposed, and a closed-door configuration (shown in figure 2) in which said main cover door B is positioned over said at least one outlet 20;
said main cover door B comprising an upper surface (upper surface of B in figure 1) that is substantially co-planar with said upper surface 12 of said bezel A when in the closed-door configuration, and said main cover door B defining a door opening C through which said at least one outlet 20 is selectively accessible when said main cover door B is in the closed-door configuration;
and a pair of shutters (D and D’) coupled to said main cover door B and pivotably movable between an open-shutter configuration (shown in figure 7) in which said shutters are positioned entirely between said bezel A and said main cover door B and said at least one outlet 20 is accessible through said door opening C, and a closed-shutter configuration (shown in figure 2) in which said access to said at least one outlet 20 is precluded when said main cover door B is in the closed-door configuration;

and wherein said shutters are immobilized in either the open-shutter configuration or the closed-shutter configuration as a result of said main cover door B being positioned in the closed- door configuration”.

With regard to claim 12, Pratt teaches: “The electrical power and/or electronic data unit of claim 11”, as shown above.
Pratt also teaches, as shown in figures 1-7: “wherein said shutters are pivotably coupled to an underside of said main cover door B and hinged at opposite sides of said door opening C”.

With regard to claim 13, Pratt teaches: “The electrical power and/or electronic data unit of claim 11”, as shown above.
Pratt also teaches, as shown in figures 1-7: “further comprising a latch 60 configured to releasably secure said main cover door B in the closed- door configuration”.

With regard to claim 15, Pratt teaches: “The electrical power and/or electronic data unit claim 11”, as shown above.
Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “further comprising a detent (where shutters D and D’ are located in figure 7) at an underside of said 

With regard to claim 18, Pratt teaches, as shown in figures 1-7: “An electrical power and/or electronic data unit (shown in figure 1) for mounting in a floor or work surface, said electrical power and/or electronic data unit comprising: a bezel A defining an outlet opening 14 and having a generally planar upper surface 12;
at least one electrical power outlet 20 or electronic data outlet positioned behind said bezel A and having an outlet face located at said outlet opening 14; a main cover door B coupled to said bezel A and positionable between an open configuration (when 60 are unlatched and B is rotated away from A in figure 2) in which said at least one outlet 20 is exposed, and a closed configuration (shown in figure 2) in which access to said at least one outlet 20 is restricted; said main cover door B defining a cover opening C through which said at least one outlet 20 is selectively accessible when said main cover door B is in the closed configuration;and a shutter (D and D’) coupled to said main cover door B and pivotably movable between an open-shutter configuration (shown in figure 7) in which said at least one outlet 20 is accessible through said cover opening C, and a closed-shutter configuration (shown in figure 2) in which said access to said at least one outlet 20 is precluded when said main cover door B is in the closed configuration, wherein in the open-shutter position the said shutter is entirely covered
by said main cover door B”.


Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “wherein said main cover door B is pivotable upwardly away from said bezel A to a raised position (when 60 are unlatched and B is rotated away from A in figure 2) and said main cover door B is pivotable downwardly to a lowered position (shown in figure 2) at said bezel A, and wherein said main cover door B cooperates with said bezel A to immobilize said shutter in the open- shutter and closed-shutter configurations when said main cover door B is in the lowered position”.

With regard to claim 21, Pratt teaches: “The electrical power and/or electronic data unit of claim 18”, as shown above.
Pratt also teaches: “wherein said shutter comprises a pair of shutters (D and D’) pivotably coupled to an underside of said main cover door B and hinged at opposite sides of said door opening C”.

With regard to claim 22, Pratt teaches: “The electrical power and/or electronic data unit of claim 18”, as shown above.
	Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “further comprising a detent (where shutters D and D’ are located in figure 7) at an underside of said main cover door B, said detent configured to releasably engage and retain said shutter in the open-shutter configuration when said main cover door B is open”.

With regard to claim 23, Pratt teaches: “The electrical power and/or electronic data unit of claim 18”, as shown above.
Pratt also teaches, as shown in figures 1-7 and taught in column 4 lines 34-37: “wherein said shutter is immobilized in either the open-shutter configuration or the closed-shutter configuration as a result of said main cover door B being positioned in the closed-door configuration”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (5,455,388) in view of Cole et al. (7,082,729).

Pratt does not teach: “further comprising a sealing surface disposed around a perimeter of each of said shutters, said sealing surfaces configured to engage and establish a contaminant-resistant seal with respective surfaces of said main cover door and with the other of said shutters”.
In the same field of endeavor before the effective filing date of the claimed invention, Cole teaches, as shown in figure 9 and taught in column 13 lines 1-4: “further comprising a sealing surface 444 disposed around a perimeter of each of said shutters 422, said sealing surfaces 444 configured to engage and establish a contaminant-resistant seal with respective surfaces of said main cover door 404 and with the other of said shutters 422”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Cole with the invention of Pratt in order to seal the outlets from water or other liquids (Cole, column 13 lines 27-29).

With regard to claim 16, Pratt teaches: “The electrical power and/or electronic data unit of claim 11”, as shown above.
Pratt does not teach: “further comprising a sealing surface disposed around a perimeter of each of said shutters, said sealing surfaces configured to engage and establish a contaminant-resistant seal with respective surfaces of said main cover door and with the other of said shutters”.


With regard to claim 17, Pratt as modified by Cole teaches: “The electrical power and/or electronic data unit of claim 16”, as shown above.
Cole also teaches, as shown in figure 5 and taught in column 13 lines 35-38: “further comprising a main door seal 405 disposed along an underside of said main cover door 404 around a perimeter thereof, said main door seal 405 configured to engage and establish a contaminant-resistant seal with a recessed surface of said bezel 403 that surrounds said outlet opening and is adjacent said upper surface of said bezel 403”.
Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive. With regard to claims 1, 11, and 18, the applicant argues that the reference cited does not teach that the shutters in the reference Pratt, as cited above, are entirely covered by the door or that the shutters are entirely between the bezel and the main cover door when the door is in the closed-door position and the shutters are in the open-shutter position.  The .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831